DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on July 12, 2022.
Claims 1 – 20 are pending.
Claims 1 and 11 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 7/12/2022 have been fully considered and are persuasive in regard to the rejection of claims 1 – 20 under 35 U.S.C. 103 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 20 under 35 U.S.C. 103.  he examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims 1 – 2, 4, 10 – 12, 14, and 20, the applicant argues that the prior art combination of Banasky and Bertolami fails to explicitly teach, suggest or disclose:
A) “determining that a first vehicle and a second vehicle 
in response to the determining that a first vehicle and a second vehicle 
The applicant states:
“ . . .  Applicant respectfully submits that Banasky and Bertolami, alone or in alleged
combination, fail to teach or suggest infer alia “determining that a first vehicle and a second vehicle have departed from the same location” and/or “in response to the determining that the first vehicle and the second vehicle have departed from the same location...” as recited in claim 1, as amended. Simply put, the proposed combination of Banasky and Bertolami, at best, describes a common destination for a planned road trip.

More specifically, Banasky describes that “the road trip is defined as an overland trip for
the vehicles to travel to a common destination.” Banasky, { [0024]. Banasky further describes that the “trip may be planned over an extended period of time, during which partial elements of the trip (i.e., destination, time of departure, direction of travel, places of interest to see, etc.) may be entered and stored during development of details of the road trip” and that a “digital map may thereby be provided to each vehicle from their beginning location to an end location, once the trip gets underway.” /d. Banasky describes that “some or all of vehicles 402-406 may start at separate starting locations (not shown), and coordination from the start of road trip 400 is conducted based on the separate starting locations.” Banasky, 4 [0031]. No determination that a
first vehicle and a second vehicle have departed from the same location is contemplated in Banasky. Bertolami, and the other cited references, including Gurusany and Sharma, are silent on this as well.

Moreover, Applicant respectfully submits that the combination of Banasky and Bertolami is improper because the Action relies on information gleaned solely from Applicant’s specification. The MPEP states that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.” MPEP § 2142 (emphasis added). “‘ Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper’” MPEP § 2145(X)(A) (quoting /n re McLaughlin, 443 F.2d 1392, 1395 (CCPA 1971), emphasis added) . . .[the]  alleged motivation is lacking in the cited references. Neither Banasky and Bertolami
suggest, e.g., “enable[ing] the providing of entertainment sharing between inter-related
vehicles”—only the Applicant’s disclosure suggests as much. Banasky is silent on providing entertainment sharing and Bertolami is silent on, e.g., related vehicles. Applicant’s specification, however, describes that “users of both vehicles can share a playlist or entertainment experience together while still practicing social distancing” and “the concurrent presentation of the generated playlist can allow people to share listening and entertainment experiences ‘together’, even while physically apart.” Specification, § [0006]. One possessing ordinary skill in the art would not consider combining the two references to, e.g., provide entertainment sharing between
inter-related vehicles—at least without impermissible hindsight of the Applicant’s specification. . . “ (Applicant’s Remarks pages 7 – 8)

A) In response to the applicant’s argument:
The applicant amended the independent claims to further require that the first and second vehicle only have departed from the same location.  The amended requirement is not explicitly taught by the prior art combination of Banasky and Bertolami.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Banasky and Bertolami are withdrawn.  However, the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman).  The new prior art reference Osterman is analogous art which involve the coordination of operation and activities for two or more multi-passenger vehicles which includes dispatching the vehicles at a same location (see Osterman Fig. 4, ¶ [0063]).  When combined with the prior art of Banasky and Bertolami, the resulting combination teaches the limitations of the amended claims.
The applicant’s argument that the motivation to combine Banasky and Bertolami is improper because of impermissible hindsight is not persuasive.  In KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that the motivation to combine references need not be found expressly in the prior art itself but may be explained by the fact finder using common sense.  Further MPEP  ¶ 2144 II justifies the combining of prior art when an expected beneficial result would be produced by the combination.  In thus case, an expected beneficial result would be to enhance entertainment possibilities for passengers in a vehicle road trip when multiple vehicles are involved.  It is reasonable to expect that a practitioner in the art would know  that vehicles contain media devices and it would be reasonable activity to incorporate the functions taught by Bertolami for media synchronization to be available for the vehicle passengers that are in different vehicles that are on a same road trip, and thus produce a beneficial result for the passengers described in Banasky. 
Therein, as a result of the further search and consideration necessitated by the applicant’s amendments to claims 1 and 11, new grounds of rejection were found for claims 1 – 2, 4, 10 – 12, 14, and 20 under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman);  new grounds of rejection were found for claims 3, 8, 13, and 18 under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) in further view of Gurusamy Sundaram (U.S. 2011/0106375 A1; herein referred to as Gurusany); new grounds of rejection were found for claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) in further view of Gantt Jr. et al. (U.S. 2020/0393259 A1; herein referred to as Gantt); and new grounds of rejection were found for claims 6 – 7, 9, 16 – 17, and 19 under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) in further view of Sharma et al. (U.S. 2014/0188920 A1; herein referred to as Sharma).  .  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2022 and 08/16/2022 was filed after the mailing date of the non-final office action on 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Analysis
The applicant has filed applications 16/810060, 16810065, 16810067, 16826535, 16913693, 16913694, 16945134, and 16945140 that are co-pending with the instant application and that the applicant has identified to be relevant to the instant application.  At this time of examination, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the co-pending applications, and names the inventor or at least one joint inventor named in the co-pending applications.  Therein, no non-statutory Double Patenting rejections have been applied.  The applicant is required to maintain a clear line of demarcation between the applications during prosecution, as the Double Patenting analysis can be revisited if the claims of the instant application and the co-pending applications converge to claiming the same subject matter.  The applicant may wish to proactively file a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome possible future Double Patenting rejections.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for providing vehicle associated concurrent content presentation over a network for in-vehicle use wherein a computerized system determines that a first vehicle and a second vehicle are departing from the same location, and if so, generating a playlist of media content and transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation.  The techniques recited by the claimed invention provides a specific improvement for sharing media content amongst persons having social connections.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 4, 10 – 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman).
In regard to claim 1, Banasky teaches a method for concurrent content presentation (see  ¶ [0004] “ . . . A method of coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, uploading the information to a server wirelessly, and downloading the information from the server wirelessly to at least one of the first vehicle and the second vehicle . . .”), the method comprising: determining that a first vehicle and a second vehicle have departed (see  Fig. 3, ¶ [0024] “ . . . Referring to FIG. 3, a method of coordinating a plurality of road vehicles 300 is disclosed that illustrates the steps of setting up and taking a road trip, according to one embodiment. Starting at step 302, at step 304, the road trip is defined by any current participants in the road trip, which occurs during a planning stage of the road trip. Such planning may occur in realtime just before the trip begins, or may occur days, weeks, or more, in advance of the trip. Such planning may be via an "app" on a smart phone, or may be via a communication system in one of the road trip vehicles, such as communication system 22 of vehicle 10. Parameters of the road trip may thereby be entered using one or more smart phones, or audio/visual system 18, or a combination thereof. The details of the road trip may thereby be stored in computing device 24, or may be uploaded wirelessly 26 to server 28. The trip may be planned over an extended period of time, during which partial elements of the trip (i.e., destination, time of departure, direction of travel, places of interest to see, etc.) may be entered and stored during development of details of the road trip. A digital map may thereby be provided to each vehicle from their beginning location to an end location, once the trip gets underway. Thus, the road trip is defined as an overland trip for the vehicles to travel to a common destination. . . .”); in response to the determining (see Fig. 3, ¶ [0027] “. . . information pertaining to each of the vehicles is obtained, at step 316, which is relevant to the road trip with which the vehicles are involved. Such may include identity of the participants in respective vehicles, beginning location, planned start time when they can get on the road, and the like. The identification of people in the trip can be accomplished by manual registration or assisted by facial recognition, near field communication, Bluetooth, GPS, cell phone (such as via camera 208 of cellphone 206), or other sensing strategies . . .”): generating a playlist of media content (see  ¶ [0034] “ . . . an ability to automatically recommend or schedule hotel, restaurant, route, playlists, etc. based on trip factors, participant preferences, or other information . . .”).
Banasky fails to explicitly teach determining that a first vehicle and a second vehicle have departed from the same location; in response to the determining that the first vehicle and the second vehicle have departed from the same location; and transmitting the playlist to the first vehicle and the second vehicle for concurrent presentation, wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle at the same time, a same media content from the playlist of media.  However Bertolami teaches and transmitting the playlist (see ¶ [0042] “. . . transmitting media content streams to each of multiple user devices that are participating in a synchronized media playback session . . .”) to the first vehicle and the second vehicle (see ¶ [0060] “. . . User devices 306 can include any one or more user devices suitable for presenting media content and/or participating in a synchronized media playback session. For example, in some embodiments, user devices 306 can include a mobile phone, a tablet computer, a smart television, a media player, a desktop computer, a vehicle entertainment system . . .”) for concurrent presentation (see ¶ [0021] “ . . . a playlist of media content items, and/or any other suitable collection of media content items) to be simultaneously presented on each user device of the multiple user devices . . .”), wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle at the same time (see ¶ [0038] “. . . the server can transmit an instruction to all of the user devices in synchronized media playback session to being playback of the video at a particular clock time . . .”).
 a same media content (see ¶ [0050] “ . . . process 200 can transmit instructions to each of the user devices participating in the synchronized media playback session to begin presentation of the media content item using the media content streams transmitted to each user device. For example, as described above in connection with block 124 of FIG. 1, the instructions can cause each user device to begin simultaneous presentation of the media content item . . .”) from the playlist of media content (see ¶ [0042] “. . . the media content item can be a media content item included in a playlist or other collection of media content items . . . “)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for adjusting quality levels during synchronized media content presentation between devices that are playing the same content at the same time, as taught by Bertolami, into a system and method for coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, as taught by Banasky.  Such incorporation enables the providing of entertainment sharing between inter-related vehicles, as it is known in the art that vehicles contain media devices and it would be reasonable activity to incorporate the functions taught by Bertolami for media synchronization to be available for the vehicle passengers that are in different vehicles that are on a same road trip.
The combination of Banasky and Bertolami fails to explicitly teach determining that a first vehicle and a second vehicle have departed from the same location; in response to the determining that the first vehicle and the second vehicle have departed from the same location;  However Osterman teaches determining that a first vehicle and a second vehicle have departed from the same location (see Fig 4, ¶ [0063] “. . . the interactive ride system 10 may include two or more multi-passenger ride vehicles 12. In particular, the interactive ride system 10 may include two or more multi-passenger ride vehicles 12 on the ride course 30 at the same time to provide competing rides or races between the two or more multi-passenger ride vehicles 12. For example, as illustrated in FIG. 4, the interactive ride system 10 may include a first multi-passenger ride vehicle 12a and a second multi-passenger ride vehicle 12b configured to race one another along the ride course 30. In particular, FIG. 4 illustrates possible positions of the first and second multi-passenger ride vehicles 12a and 12b along the ride course 30 during a possible race. In some embodiments, the first and second multi-passenger ride vehicles 12a and 12b may be dispatched at the same time from the same location on the ride course 30, which may provide a realistic race experience . . .”); in response to the determining that the first vehicle and the second vehicle have departed from the same location (see ¶ [0063] “ . . . two or more multi-passenger ride vehicles 12 may be dispatched at the same time from the same location at predetermined intervals to space out groups of racing multi-passenger ride vehicles 12. I . . .”);    
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for operating multi-passenger vehicles including the dispatching of said vehicles from a same location, as taught by Osterman, into a system and method for coordinating a plurality of road vehicles includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by  combination of Banasky  and Bertolami.  Such incorporation provides a same location starting point for the two vehicles. 
In regard to claim 2, the combination of Banasky, Bertolami, and Osterman teaches wherein a first user of the first vehicle and a second user of the second vehicle are connected via a social network (see Banasky ¶ [0033] “. . . the system provides the ability for each person in the road trip to manually identify preferences or allow the system to glean traveler preferences based on other methods, such as social media accounts (i.e., Facebook, etc.). In such fashion, social media sites may be tied to the road trip such that others in the road trip can access preferences and other road trip information from a social media site that, in one embodiment, is linked to the road trip and, therefore, accessible via the social media site. As the road trip progresses, a strategy based on votes and user preferences of all individuals in the road trip may be employed to determine restaurant, hotel, route, playlist, etc. with the trip lead arbitrating. In such fashion, a cluster, or many or all vehicles, may participate in a decision to stop for a rest, food, etc.  . . “).
In regard to claim 4, the combination of Banasky, Bertolami and Osterman teaches wherein determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky  ¶ [0024] as described for the rejection of claim 1 and is incorporated herein) comprises:
identifying a destination of the first vehicle (see Banasky Fig. 3, primary vehicle 308, Fig. 4 – vehicle 402); identifying a destination of the second vehicle (see Fig. 4 –vehicle 404 or 406 “ see Banasky ¶ [0030] . . . FIG. 4 illustrates a symbolic road trip 400. Road trip 400 shows a first vehicle 402, a second vehicle 404, and a third vehicle 406 on the way to a final destination 408.; and in response to identifying the destination of the first vehicle and the destination of the second vehicle (see Banasky Fig. 3, ¶ [0026] . . . After the road trip is defined 304, vehicles are identified 306, and the primary vehicle 308 is optionally identified, at step 310, it may be necessary or desirable to invite others on the road trip as well. Such invitations may be sent from vehicle to vehicle using in-vehicle communications systems, may be sent via the app(s) on the cellphone (such as to others not yet in a vehicle, such as traveling on foot or by bicycle), or a combination thereof. Such invitations may be desirable to send to inform others of the impending road trip, or may be desirable to entice a potential participant who is "on the fence" and unsure whether to attend the road trip or not. As such, parameters sent in the invitation may include the defined parameters of the road trip (destination, departure and arrival dates, etc.) . . .”), determine that the destination of the first vehicle matches the destination of the second vehicle (see Banasky ¶ [0031]” . . . Vehicles 402-406 are directed to travel to destination 408, having any number of stopping locations along the way. As stated in method 300, communication to and from each vehicle, in one embodiment, is via a wireless communication to one or more cellphone towers 412, 414. That is, communication is via a communication device such as system 22 of vehicle 10, and may be to the nearest cell tower. Communication from cell towers 412, 414 is further sent to a server 416, which, in one embodiment, corresponds to cloud computing devices or server 28 described above. Road trip 400 occurs or unfolds over time as vehicles 402-406 coordinate their activity, during which time some or all of vehicles 402-406 may seek to meet at locations such as rest stops 418, hotels 420, restaurants 422, campgrounds 424, and entertainment locations 426 along the way to destination 408. . . “).
In regard to claim 10, the combination of Banasky, Bertolami and Osterman teaches wherein generating the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein): comprises: generating the playlist based on a selection of a user in the first vehicle (see Bertolami ¶ [0021] “ . . . a synchronized media playback session can allow a series of media content items (e.g., a playlist of media content items, and/or any other suitable collection of media content items) to be simultaneously presented on each user device of the multiple user devices. As yet another example, in some embodiments, a synchronized media playback session can allow a user device participating in the synchronized media playback session to select a video, pause a video, and/or switch to a different video, and can cause the action performed by the user device to be mirrored on the other user devices participating in the session. . .”), in response to generating the playlist, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle (see Bertolami ¶ [0050] “ . . . a media content item presented in a synchronized media playback session can include any suitable features, such as indications of other user devices participating in the session, features that allow a user device participating in the session to alter playback of the media content item (e.g., pause the media content item, jump to a different playback position, and/or alter playback in any other suitable manner) that causes the playback to be altered on all user devices in the session, and/or features that allow users of the user devices to interact with each other (e.g., via a messaging interface, and/or in any other suitable manner) . . .”); and in response to receiving acceptance of the offer via the vehicle’s interface (see Bertolami ¶ [0028] “ . . . the second user device can request the video to be presented in the synchronized playback session from the server and/or can request to join the synchronized media playback session. Similarly to as described above in connection with block 102, in some embodiments, the second user device can request to join and/or initiate the synchronized media playback session through selection of a link, and/or in any other suitable manner. For example, the second user device can accept a request to join a synchronized playback session in which a video content item is to be played back. In another example, the second user device can launch an application and can select a playback session from a list of playback sessions in which video content items are being played back . . .”), transmitting the generated playlist via a network to the second vehicle (see Bertolami ¶ ¶ [0029-0030] “ . . . .  a user device can create a playlist of videos by selecting videos from a group of available videos and/or arranging the videos in an order of to be presented during the synchronized media playback session.  At 106, the server can begin transmitting video data corresponding to the requested video to the first user device and the second user device. In some embodiments, the server can transmit the video data to the first user device and the second user device in any suitable manner. For example, in some embodiments, the video data can be transmitted via a communication network, as shown in and described below in connection with FIG. 3 . . .”).
The motivation to combine Bertolami with Banasky is described for the rejection of claim 1 and is incorporated herein.  Additionally, Bertolami provides communications between users to enable approval from a user to accept the simultaneous playback session.
In regard to claim 11, Banasky teaches a system for concurrent content presentation, the system comprising control circuitry (“ . . . A system for communicating, comprising a communication device positioned in a first road vehicle and configured to obtain information related to the first vehicle that is relevant to a road trip with which the first vehicle and a second vehicle are involved, wirelessly upload the information to a server, and wirelessly download the information from the server to at least one of the first vehicle and the second vehicle . . .”) configured to: determine that a first vehicle and a second vehicle have departed (see  Fig. 3, ¶ [0024] as described for the rejection of claim 1 and is incorporated herein); in response to the determining  (see  Fig. 3, ¶ [0027] as described for the rejection of claim 1 and is incorporated herein) generate a playlist of media content (see  ¶ [0034] as described for the rejection of claim 1 and is incorporated herein);
Banasky fails to explicitly teach determining that a first vehicle and a second vehicle have departed from the same location; in response to the determining that the first vehicle and the second vehicle have departed from the same location; and transmit the playlist to the first vehicle and the second vehicle for concurrent presentation, wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle a same media content from the playlist of media content at the same time.  However Bertolami teaches and transmitting the playlist (see ¶ [0042] as described for the rejection of claim 1 and is incorporated herein) to the first vehicle and the second vehicle (see ¶ [0060] as described for the rejection of claim 1 and is incorporated herein) for concurrent presentation (see ¶ [0021] as described for the rejection of claim 1 and is incorporated herein) wherein the concurrent presentation of the playlist comprises generating, in the first vehicle and the second vehicle at the same time (see ¶ [0038] as described for the rejection of claim 1 and is incorporated herein). a same media content (see ¶ [0050] as described for the rejection of claim 1 and is incorporated herein) from the playlist of media content (see ¶ [0042] as described for the rejection of claim 1 and is incorporated herein). 
The motivation to combine Bertolami with Banasky is described for the rejection of claim 1 and is incorporated herein.
The combination of Banasky and Bertolami fails to explicitly teach determining that a first vehicle and a second vehicle have departed from the same location; in response to the determining that the first vehicle and the second vehicle have departed from the same location;  However Osterman teaches determining that a first vehicle and a second vehicle have departed from the same location (see Fig 4, ¶ [0063] as described for the rejection of claim 1 and is incorporated herein); in response to the determining that the first vehicle and the second vehicle have departed from the same location (see ¶ [0063] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Osterman with the combination of Banasky and Bertolami is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 12, the combination of Banasky, Bertolami and Osterman teaches wherein a first user of the first vehicle and a second user of the second vehicle are connected via a social network (see Banasky ¶ [0033] as described for the rejection of claim 2 and is incorporated herein).  
In regard to claim 14, the combination of Banasky, Bertolami and Osterman teaches wherein the control circuitry configured to determine that the first vehicle and the second vehicle are travelling to the same destination (see Banasky  ¶ [0024] as described for the rejection of claim 1 and is incorporated herein) comprises:
identifying a destination of the first vehicle (see Banasky Fig. 3, primary vehicle 308, Fig. 4 – vehicle 402);; identifying a destination of the second vehicle(see Fig. 4 –vehicle 404 or 406,  see Banasky ¶ [0030] as described for the rejection of claim 4 and is incorporated herein); and
in response to identifying the destination of the first vehicle and the destination of the second vehicle (see Banasky Fig. 3, ¶ [0026] as described for the rejection of claim 4 and is incorporated herein), determine that the destination of the first vehicle matches the destination of the second vehicle (see Banasky ¶ [0031] as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 20, the combination of Banasky, Bertolami and Osterman teaches wherein the control circuitry is configured to generate the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein) comprises : generating the playlist based on a selection of a user in the first vehicle (see Bertolami ¶ [0021]  as described for the rejection of claim 10 and is incorporated herein) , in response to generating the playlist, presenting on an interface in the second vehicle an offer to listen to the generated playlist from the first vehicle (see Bertolami ¶ [0050] as described for the rejection of claim 10 and is incorporated herein); and in response to receiving acceptance of the offer via the vehicle’s interface (see Bertolami ¶ [0028] as described for the rejection of claim 10 and is incorporated herein), transmitting the generated playlist via a network to the second vehicle (see Bertolami ¶ ¶ [0029-0030] as described for the rejection of claim 10 and is incorporated herein).
The motivation to combine Bertolami with Banasky is described for the rejection of claim 10 and is incorporated herein.
Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Gurusamy Sundaram (U.S. 2011/0106375 A1; herein referred to as Gurusany).
In regard to claim 3, the combination of Banasky, Bertolami and Osterman fails to explicitly teach wherein transmitting the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network.  However, Gurusamy teaches wherein transmitting the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network (see Gurusamy. ¶ [0023] “. . . Network communication 106 includes without limitation, wi-fi, Bluetooth, internet, GSM, GPS, radio frequency communication, WiMax, wired communication through USB, DVI and the likes . . .” see Gurusamy. ¶ [0039] “. . . Wireless interface 232 includes without limitation GPS, GSM, Wi-Fi, WiMax, Bluetooth, radio frequency systems. GPS (global positioning system) uses satellite to triangulate the location of vehicle 102. Here the location triangulation is not limited to GPS, and inputs from other location systems may also be used to approximate the location of vehicle 102. GSM (global system for mobile) enables in-vehicle computer 104 to interact with the connected internet world while on the move to provide services to the user such as voice calls, video calls, data calls, fax messages, internet, email, instant messaging, social blogging, controlling external machines, etc. In an embodiment, Wi-Fi communication is used to enable in-vehicle computer 104 to communicate with other networked computing devices such as laptops, desktops etc. for synchronizing information between in-vehicle computer 104 and user devices. For example, in case the user's vehicle 102 is nearby his/her house which has user's desktop, in-vehicle computer 104 on detecting the desktop through Wi-Fi technology will synchronize the music files of the desktop with in-vehicle computer 104's memory, therefore enabling the user to listen to his/her favorite music while driving. WiMax provides long range broadband internet connectivity to in-vehicle computer 104 therefore enabling the user to use high bandwidth applications inside vehicle 102. Further, data may also be transferred to OEM servers from vehicle 102. For example, data such as performance of vehicle 102 in different terrains, fuel efficiency of vehicle 102, volume at which user likes to hear music; usage of GPS by the user and the likes is sent to the OEM servers which may then analyze the data to develop new products or product improvements . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for providing an integrated platform for entertainment, information, communication and control in a vehicle, the integrated system capable to transmit an audio presentation to a second vehicle and present the audio presentation in the vehicles simultaneously, as taught by Gurusamy, into a system and method for coordinating a plurality of road vehicles starting from a same location which includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by  combination of Banasky, Bertolami and Osterman.  Such incorporation enables the synchronized media content presentation to be presented over an integrated vehicle platform. 
In regard to claim 8, the combination of Banasky, Bertolami, Osterman and Gurusamy teaches further comprising:
in response to determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), transmit the playlist for presentation to conclude upon arrival at the same destination (see Gurusamy ¶ [0236] “. . . The vehicle of embodiment O.1 in which the image depicts a map with a driving route. O.1.2 The vehicle of embodiment O.1 in which the image depicts a criminal suspect. O.2 The vehicle of embodiment O in which the operating parameter is an audio presentation that is being broadcast within the vehicle, and in which the command to modify the operating parameter includes a command to terminate the audio presentation. . . “).
The motivation to combine Gurusamy with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 3 and is incorporated herein.  Additionally Gurusamy enables an audio presentation to terminate when a vehicle reaches a destination.
In regard to claim 13, the combination of Banasky, Bertolami, Osterman and Gurusamy teaches wherein the control circuitry configured to transmit the playlist over a network, the network is one of a 3G network, a 4G network, an LTE network, an LTE-Advanced (LTE-A) network, a Global System for Mobile Communications (GSM) network, a Code Division Multiple Access (CDMA) network, a Wideband Code Division Multiple Access (WCDMA) network, an Ultra Mobile Broadband (UMB) network, a High-Speed Packet Access (HSPA) network, an Evolution Data Optimized (EV-DO) network, or a Universal Mobile Telecommunications System (UMTS) network (see Gurusamy. ¶ [0023], ¶ [0039] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Gurusamy with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 18, the combination of Banasky, Bertolami, Osterman and Gurusamy teaches wherein the control circuitry is further configured to: in response to determining that the first vehicle and the second vehicle are travelling to the same destination (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), transmit the playlist for presentation to conclude upon arrival at the same destination (see Gurusamy ¶ [0236] as described for the rejection of claim 8 and is incorporated herein).
The motivation to combine Gurusamy with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 8 and is incorporated herein.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Gantt Jr. et al. (U.S. 2020/0393259 A1; herein referred to as Gantt).
In regard to claim 5, the combination of Banasky, Bertolami and Osterman  teaches wherein determining that the first vehicle and the second vehicle have departed from the same location (see Banasky  Fig. 3, ¶ [0024] as described for the rejection of claim 21 and is incorporated herein).
  comprises: identifying a geographical location of the first vehicle (see Banasky – Fig. 5D vehicle V1) ; identifying a geographical location of the second vehicle (see Banasky – Fig. 5D vehicles V2 or V3) (see ¶ [0040] “ . . . FIG. 5D shows a map 560 of current locations of vehicles V1, V2, and V3 and may include navigational information for each vehicle (such as location).  . . .”); and in response to identifying the geographical location of the first vehicle matches the geographical location of the second vehicle (see Banasky – Fig. 5C ¶ [0039] “ . . FIG. 5C shows current distance remaining for the three vehicles 540, 542, 544 to the next destination of interest. For instance, if the vehicles are traveling to the next destination for the day, which may be a hotel or campground, then distance left before arrival for each vehicle may be displayed to road trip participants. Such may be presented in miles or kilometers, or may instead be a time estimate for each vehicle to the next destination based on current location, roads to travel over, and the like . . .”), determine that the geographical location of the first vehicle and the geographical location of the second vehicle are a same geographical location  (see Banasky –   ¶ [0045] “ .. . The Navigation system could incorporate the GPS coordinates, speed, and object detection information from each vehicle and show all vehicles on the same map with object detection warnings from each vehicle. In one example, there is a vehicle health screen that shows fuel levels and warnings from each vehicle on the trip. In another example, there is a section of the screen that displays messages sent from each vehicle. In such fashion, there can be a common notification to all vehicles on the trip. For example, if there is a group of friends that are going on a trip from Michigan to Florida, and all of the vehicles are involved in the road trip, the vehicles can synchronize prior to the trip. The lead vehicle can be specified or automatically identified as the front vehicle on the trip. A range can be specified or automatically enabled, and when a vehicle gets outside of that range, a prompt or notification may be sent (i.e. if the lead vehicle is driving too fast and leaves other vehicles too far behind . . . “).
The combination of Banasky, Bertolami and Osterman fails to explicitly teach, wherein the same geographical location is a predefined radius from the geographical location of the first vehicle.  However Gantt teaches wherein the same geographical location is a predefined radius (e.g. within 50 meters) from the geographical location of the first vehicle (see ¶ [0044]” . . . the backend facility 80 can identify vehicle trips that are coextensive with one another. For example, a first vehicle trip may have a start location that is very close (e.g., within 50 meters) to a start location of a second vehicle trip and the first vehicle trip may have an end location that is very close (e.g., within 50 meters) to an end location of the second vehicle trip. Thus, in such an example, the first vehicle trip and the second vehicle trip can be considered to be coextensive with one another. Also, in some embodiments, the date or time (e.g., the time of day and/or the day of the week) can be taken into consideration when identifying coextensive vehicle trips.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method of managing electrical energy consumption and generation of a vehicle by determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips that each include a vehicle start location, a vehicle end location, and a time period, as taught by Gantt, into a system and method for coordinating a plurality of road vehicles that starts from a same location which includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by the combination of Banasky, Bertolami and Osterman.  Such incorporation provides more information to determine the relative location of the vehicles at the start and duration of the trip.
In regard to claim 15, the combination of Banasky, Bertolami and Osterman teaches wherein the control circuitry configured to determine that the first vehicle and the second vehicle have departed from the same location (see Banasky  Fig. 3, ¶ [0024] as described for the rejection of claim 21 and is incorporated herein) comprises:
identifying a geographical location of the first vehicle (see Banasky – Fig. 5D vehicle V1); identifying a geographical location of the second vehicle(see Banasky – Fig. 5D vehicles V2 or V3) (see ¶ [0040] as described for the rejection of claim 5 and is incorporated herein); and in response to identifying the geographical location of the first vehicle matches the geographical location of the second vehicle(see Banasky – Fig. 5C  ¶ [0039] as described for the rejection of claim 5 and is incorporated herein), determine that the geographical location of the first vehicle and the geographical location of the second vehicle are a same geographical location(see Banasky –   ¶ [0045] as described for the rejection of claim 5 and is incorporated herein).
The combination of Banasky and Bertolami fails to explicitly teach wherein the same geographical location is a predefined radius from the geographical location of the first vehicle.  However Gantt teaches wherein the same geographical location is a predefined radius (e.g. within 50 meters) from the geographical location of the first vehicle (see ¶ [0044] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine Gantt with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 5 and is incorporated herein.
Claims 6 – 7, 9, 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banasky, Jr. et al. (U.S. 2015/0081157 A1; herein referred to as Banasky) in view of Bertolami et al. (U.S. 2021/0044845 A1; herein referred to as Bertolami) in further view of Osterman et al. (U.S. 2017/0166221 A1; herein referred to as Osterman) as applied to claims 1 – 2, 4, 10 – 12, 14, and 20 in further view of Sharma et al. (U.S. 2014/0188920 A1; herein referred to as Sharma).
In regard to claim 6, the combination of Banasky, Bertolami and Osterman fails to explicitly teach further comprises: determining a length of the playlist; identifying a span of a trip of the first vehicle and a span of a trip of the second vehicle; in response to determining the length of the playlist, the span of the trip of the first vehicle and the span of the trip of the second vehicle, transmitting the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle.  However Sharma teaches further comprises: determining a length of the playlist (see ¶ [0014]  “. . . the content may include any suitable content including, but not limited to, audio, video, still pictures, interactive games, movies, radio, television, podcasts, or combinations thereof. The playlist may be a time sequence of content that is provided and/or rendered to individuals within the vehicle. The individuals within the vehicle may include the driver and/or passengers. Embodiments of the disclosure may include user profiles that are linked to one or more of the driver and/or passengers. For example, each individual may have a user profile associated therewith. It should also be noted that a particular individual may sometimes be the driver of the vehicle and at other times be a passenger within the vehicle. The context within which the vehicle is used may include the type of travel and/or the individuals within the vehicle. For example, the context may include travel to work, travel to the grocery store, or any other type of suitable usage of the vehicle. Typically, the context of travel, and the type of travel associated therewith, may be periodic and/or predictable in terms of variety of parameters. These parameters may include the distance traveled, a route traveled, the speed of travel, the time of travel, locations of travel, and/or the individuals within the vehicle . . .”) ;
identifying a span of a trip of the first vehicle and a span of a trip of the second vehicle (see ¶ [0072] “ . . . It will be appreciated that in certain embodiments, the playlist may be assembled based at least in part on a predicted and/or estimated duration of the trip. The duration may be predicted by the IVI system 150 as part of predicting the drive context of the trip. It may be unsatisfying to occupants 130, 140 of the vehicle to only experience a portion of a particular content. Therefore, the IVI system 150 may assemble a playlist considering the predicted duration of the trip. . “).; in response to determining the length of the playlist (see ¶ ¶ [0041-0042]” . . . The assembling module 240 may have instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a progression of content to be rendered, such as in the form of a playlist . . . The assembling module 240 may further include instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a playlist based at least in part on a driving context. The driving context may relate to a known current use of the vehicle 100 or a predicted current use of the vehicle 100. For example, the IVI system 150 may be configured to generate a playlist based on the context of the trip, such as the duration of the trip . . .”), the span of the trip of the first vehicle and the span of the trip of the second vehicle (see ¶ [0042] “ . . . the IVI system 150 may select a particular number, sequence, and/or type of content based at least in part on the predicted duration of the current trip in addition to the factors of occupant 130, 140 content preferences and content availability. If the duration of the trip were to change from what is predicted by the IVI system 150, such as due to traffic conditions, the IVI system 150 may modify the generated playlist accordingly . . .”), transmitting the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle (see ¶ [0048] “. . . the IVI system 150 may identify a preferred genre of music when a particular occupant 130, 140 is in the vehicle 100. As another example, the IVI system may identify a preferred sequence of content when a particular group of occupants 130, 140 are within the vehicle 100. As yet another example, the IVI system 150 may identify that a particular type of content may be rendered under a particular driving context, such as driving during a rain storm . . .”) and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle (see ¶ [0045] “. . . The IVI system 150 may also be configured to upload user and/or context profiles to the profile server 204. For example, if a particular user and/or context profile is updated during use and learning an observation, the new user and/or context profile may be transmitted to the profile server 204 for update. By saving user and/or context profiles to the profile server 204 remotely from the IVI system 150 it is possible for a particular individual to access that profile from multiple vehicles. For example, a particular user 130, 140 may own two vehicles and a profile generated on the first vehicle may be uploaded to the profile server 204 and when the user 130 uses the second vehicle the same profile may be downloaded to that second vehicle 100. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to receive content and generate a playlist of content based at least on part on content interests and the preferences of the occupants in vehicles, as taught by Sharma, into a system and method for coordinating a plurality of road vehicles that start from a same location which includes obtaining information related to a first vehicle that is relevant to a road trip with which the first vehicle and at least a second vehicle are involved, and the two vehicles share a synchronized media content presentation between devices that are playing the same content at the same time as taught by the combination of Banasky, Bertolami and Osterman.  Such incorporation enables the playlist to be customized by the trip being shared by the multiple vehicles.
In regard to claim 7, the combination of Banasky, Bertolami and Osterman further comprises: in response to determining the first vehicle and the second vehicle have departed from the same location (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein), determining a time to destination of the first vehicle and a time to destination of the second vehicle (see Banasky ¶ [0029]”. . . The road trip starts at step 322, during which time information may be continually uploaded 324 to the server 28 in realtime, to update other participants in the road trip as the road trip unfolds. As the server 28 is updated at step 324, the updated information is available for download by other participants at step 326, generally occurring automatically and without human intervention. The process continues 328 and, if more information is added 330 during the road trip, it is again uploaded at step 324 and downloaded at step 326. The process of uploading and downloading continues during the duration of the road trip, which may continue through days or weeks of the road trip, spanning overnight stays, restaurant stops, rest breaks, and the like. The method ends 334 when the road trip is discontinued 332, typically when arriving at the end destination.
The combination of Banasky, Bertolami and Osterman fails to explicitly teach determining a length of the playlist; in response to determining the length of the playlist, the time to destination of the first vehicle and the time to destination of the second vehicle, transmitting the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle. However Sharma teaches determining a length of the playlist (see ¶ [0014]  “. . . the content may include any suitable content including, but not limited to, audio, video, still pictures, interactive games, movies, radio, television, podcasts, or combinations thereof. The playlist may be a time sequence of content that is provided and/or rendered to individuals within the vehicle. The individuals within the vehicle may include the driver and/or passengers. Embodiments of the disclosure may include user profiles that are linked to one or more of the driver and/or passengers. For example, each individual may have a user profile associated therewith. It should also be noted that a particular individual may sometimes be the driver of the vehicle and at other times be a passenger within the vehicle. The context within which the vehicle is used may include the type of travel and/or the individuals within the vehicle. For example, the context may include travel to work, travel to the grocery store, or any other type of suitable usage of the vehicle. Typically, the context of travel, and the type of travel associated therewith, may be periodic and/or predictable in terms of variety of parameters. These parameters may include the distance traveled, a route traveled, the speed of travel, the time of travel, locations of travel, and/or the individuals within the vehicle . . .”) ;
in response to determining the length of the playlist (see ¶ ¶ [0041-0042]” . . . The assembling module 240 may have instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a progression of content to be rendered, such as in the form of a playlist . . . The assembling module 240 may further include instructions stored thereon that when executed by the processors 220 configure the IVI system 150 to assemble a playlist based at least in part on a driving context. The driving context may relate to a known current use of the vehicle 100 or a predicted current use of the vehicle 100. For example, the IVI system 150 may be configured to generate a playlist based on the context of the trip, such as the duration of the trip . . .”), the time to destination of the first vehicle and the time to destination of the second vehicle (see ¶ [0042] “ . . . the IVI system 150 may select a particular number, sequence, and/or type of content based at least in part on the predicted duration of the current trip in addition to the factors of occupant 130, 140 content preferences and content availability. If the duration of the trip were to change from what is predicted by the IVI system 150, such as due to traffic conditions, the IVI system 150 may modify the generated playlist accordingly . . .”), transmitting the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle (see ¶ [0072] “. . . It will be appreciated that in certain embodiments, the playlist may be assembled based at least in part on a predicted and/or estimated duration of the trip. The duration may be predicted by the IVI system 150 as part of predicting the drive context of the trip. It may be unsatisfying to occupants 130, 140 of the vehicle to only experience a portion of a particular content. Therefore, the IVI system 150 may assemble a playlist considering the predicted duration of the trip. For example, relatively long content, or segment thereof, may be rendered at a point in the playlist sequence where that content or segment may be rendered in its entirety. As an additional example, content may be selected for the playlist and/or rendered in a manner so that there is sufficient content for the entire predicted duration of the trip. As yet another example, content may be selected and sequenced for the playlist in a manner so that the appropriate mix of types and/or genre of the content is substantially maintained for the predicted duration of the trip. As a further example, content may be selected and sequenced for the playlist in a manner such that particular content may be selected for rendering near the end of a trip's predicted duration based at least in part on a relatively lower predicted user dissatisfaction if that particular content is not rendered in its entirety. . . “)
The motivation to combine Sharma with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 6 and is incorporated herein.  Additionally Sharma provides logic to shorten or lengthen the playlist dynamically based on changing trip durations.
In regard to claim 9, the combination of Banasky, Bertolami and Osterman teaches wherein generating the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein).  
The combination of Banasky, Bertolami and Osterman fails to explicitly teach comprises: receiving a selection provided by a user in the first vehicle; generating the playlist based on the selection of the user in the first vehicle.  However Sharma teaches comprises: receiving a selection provided by a user in the first vehicle (see ¶ [0075] “. . . comparing the content interest of the driver 130 with the content interest of the passenger 140, as determined at least in part from their respective user profiles. If at block 708 it is determined that there is no overlap in content interest, then at block 710, some content of the driver's interest and some content of the passenger's interest may be selected. On the other hand, is at block 708 it is determined that there is overlap in content interest, then at block 712, content of mutual interest of the driver and the passenger may be selected. In some alternative cases, content of overlapping interest may be selected along with some content of interest to only either of the driver 130 or the passenger 140. At block 714, the content selected by the processes of either block 710 or 712 may be assembled to generate a playlist. This playlist may subsequently be used by the IVI system to render content to the one or more occupants 130, 140 of the vehicle 100.  .. “)  generating the playlist based on the selection of the user in the first vehicle (see ¶ [0076] “... the algorithms for selecting the playlist may generate the playlist by selecting the largest amount of content that may be of common interest to both the father and the daughter and then some content that may be of interest only to the father or only to the daughter.  . .”).
The motivation to combine Sharma with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 6 and is incorporated herein.  Additionally Sharma provides logic to generate a playlist comprised of content influenced by a passenger in the first vehicle. 
In regard to claim 16, the combination of Banasky, Bertolami and Osterman fails to explicitly teach wherein the control circuitry is further configured to: determine a length of the playlist;
identify a span of a trip of the first vehicle and a span of a trip of the second vehicle; in response to determining the length of the playlist, the span of the trip of the first vehicle and the span of the trip of the second vehicle, transmit the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle.   However Sharma teaches wherein the control circuitry is further configured to: determine a length of the playlist (see ¶ [0014] as described for the rejection of claim 6 and is incorporated herein); identify a span of a trip of the first vehicle and a span of a trip of the second vehicle (see ¶ [0072] as described for the rejection of claim 6 and is incorporated herein).; in response to determining the length of the playlist (see ¶ ¶ [0041-0042] as described for the rejection of claim 6 and is incorporated herein), the span of the trip of the first vehicle and the span of the trip of the second vehicle (see ¶ [0042] as described for the rejection of claim 6 and is incorporated herein), transmit the playlist to the first vehicle to conclude at an end of the span of the trip of the first vehicle (see ¶ [0048] as described for the rejection of claim 6 and is incorporated herein) and transmit the playlist to the second vehicle to conclude at an end of the span of the trip of the second vehicle (see ¶ [0045] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Sharma with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 17, the combination of Banasky, Bertolami and Osterman teaches wherein the control circuitry is further configured to: in response to determining the first vehicle and the second vehicle have departed from the same location (see Banasky ¶ [0024] as described for the rejection of claim 1 and is incorporated herein),, determine a time to destination of the first vehicle and a time to destination of the second vehicle (see Banasky ¶ [0029] as described for the rejection of claim 7 and is incorporated herein);
The combination of Banasky, Bertolami and Osterman fails to explicitly teach determine a length of the playlist; in response to determining the length of the playlist, the time to destination of the first vehicle and the time to destination of the second vehicle, transmit the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle.  However Sharma teaches determine a length of the playlist (see ¶ [0014] as described for the rejection of claim 7 and is incorporated herein); in response to determining the length of the playlist (see ¶ ¶ [0041-0042] as described for the rejection of claim 7 and is incorporated herein), the time to destination of the first vehicle and the time to destination of the second vehicle (see ¶ [0042] as described for the rejection of claim 7 and is incorporated herein) , transmit the playlist to the first vehicle and to conclude presentation before arriving at the destination of the first vehicle and transmit the playlist to the second vehicle to conclude presentation before arriving at the destination of the second vehicle (see ¶ [0072] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Sharma with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 7 and is incorporated herein.
In regard to claim 19, the combination of Banasky, Bertolami and Osterman teaches wherein the control circuitry is configured to generate the playlist of media content (see Banasky ¶ [0034] as described for the rejection of claim 1 and is incorporated herein).
The combination of Banasky, Bertolami and Osterman fails to explicitly teach comprises: receiving a selection provided by a user in the first vehicle; generating the playlist based on the selection of the user in the first vehicle.  However Sharma teaches comprises: receiving a selection provided by a user in the first vehicle (see ¶ [0075] as described for the rejection of claim 9 and is incorporated herein); generating the playlist based on the selection of the user in the first vehicle (see ¶ [0076] as described for the rejection of claim 9 and is incorporated herein).
The motivation to combine Sharma with the combination of Banasky, Bertolami and Osterman is described for the rejection of claim 9 and is incorporated herein.
  Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/               Examiner, Art Unit 2444